Citation Nr: 1203340	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disorder classified as lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from September 1978 to September 1981, and on active duty in the Air Force from March 1996 to August 1996, and from October 1996 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina (RO) of the Department of Veterans Affairs (VA).  In a September 2005 decision, the Decision Review Officer (DRO) awarded service connection for a low back disability and assigned an initial noncompensable rating.  The Veteran expressed disagreement with the initial rating in a statement received in November 2005.  In a January 2006 decision, the DRO increased the initial evaluation to 10 percent, effective October 4, 2004, the date of the original claim.  The Veteran has appealed the initial rating assigned.

The Board remanded this matter for further development in October 2010.  By way of an August 2011 rating action, the RO, increased the rating for the back disorder to 20 percent disabling, effective the date of initial entitlement.  


FINDING OF FACT

The Veteran's lumbar spine disability does not limit the Veteran's range of motion so much that it even approaches a level consistent with forward flexion of the thoracolumbar spine at 30 degrees or less; it does not result in favorable ankylosis of the entire thoracolumbar spine; and there is no evidence of incapacitating episodes of 2 to 4 weeks duration in the past year. 



CONCLUSION OF LAW

The criteria have not been met for the assignment of a rating in excess of 20 percent for the lumbar spine disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1-4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159  was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Pelegrini v. Principi, 18 Vet. App. 112  (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In the present case, the Veteran's claim for service connection was received in October 2004, and a duty to assist letter was sent in October 2004.  Thus he received such notice prior to the September 2005 grant of service connection which assigned an initial 10 percent rating.  This letter described the evidence necessary to substantiate a claim for service connection, VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and the Veteran's duties in obtaining information and evidence to substantiate his claim.  It also provided other pertinent information regarding VCAA.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491  . 

Even so, in a December 2005post-rating letter, the Veteran was informed of what was needed to substantiate a claim for an increased rating for his back disorder.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  Hence, while some of this notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA has also made reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consist of the veteran's service treatment records, post-service private and VA medical treatment records, lay statements, and reports of VA examination.  The veteran has not identified any other evidence that has not been obtained.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . A VA examination was conducted in November 2010, and included review of the claims folder and examination of the Veteran.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102  (2010) (harmless error).

II. Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 . 

VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10 , 4.40, 4.45.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine condition has been rated under Diagnostic Code 5237, which is governed by the General Rating Formula for Disabilities of the Spine (General Rating Formula).  Under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2011)). 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).
Given that some of the evidence suggests the possible presence of an intervertebral disc syndrome (such as compression of the L5-S1 junction and S1 joint sclerosis), the Board shall also consider the criteria for such syndrome.  Under Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, rate at 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, rate at 40 percent; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, rate at 20 percent; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Factual Background and Analysis

Service connection for a lumbar spine disorder was granted in a September 2005 rating, with an initial rating assigned effective October 4, 2004, the date of original claim.  At the time the initial rating was noncompensable, but the initial rating has since been increased to 20 percent disabling.  The Veteran continues to disagree with the initial rating assigned for his lumbar spine disorder.  
The report of an April 2000 MRI gave an impression of a focal protrusion in the midline at the L5-S1 disc, which did not appear to be affecting or transiting nerve roots.  A July 2004 record indicated that the Veteran needed a doctor's statement saying he was seen on a regular basis and needed to be medically approved to operate heavy equipment.  This had been previously done, and he needed the clearance renewed.  

Other evidence submitted after the October 2004 claim included records from June and July 2005 showing no new complaints other than back pain.  The Veteran had no impaired use of any extremities and no need for assistance with transfers.  He had no difficulty with ambulation or mobility, bathing, dressing, or self feeding.  In September 2005 he requested a renewal of mailed muscle relaxants for his back pain.  In December 2005 he had an exacerbation of his back pain with tenderness to palpation over the paralumbar left sided musculature noted on examination.  Another note from December 2005 linked this exacerbation of back pain to an episode of vomiting from apparent food poisoning, with the back pain described as an 8/10 level, without radiation.  

The report of an August 2005 VA spine examination noted a history of recurrent low back pain with increased frequency since service.  Episodes of pain occurred about every 3 to 4 months and lasted about 2 to 4 days each time.  During such periods his back pain was in the lumbar region without radiation, paresthesias or weakness.  His normal occupation or activities of daily living were not interfered with.  He was noted to work as a heavy equipment operator and pesticide technician.  He was able to do his job even with pain and his range of motion was not adversely affected during his periods of pain.  He was significantly helped by taking Motrin.  His pain worsened with prolonged sitting/driving.  He could walk without limitation.  

Examination revealed that the Veteran's posture and gait were normal.  He used no assistive device.  There was no spasm, tenderness or abnormal curvature.  He had 90 degrees flexion, 30 degrees extension and lateral bending in both directions.  He also had 45 degrees rotation in both directions.  His reflexes were all normal and equal at his knees and ankles.  His lower extremity strength and sensory responses were also normal.  Straight leg raise was negative bilaterally, both on sitting and in the supine position.  X-rays were requested.  The report of an MRI taken in 2000 showed normal findings except for a small central disc protrusion not affecting exiting or transmitting nerve roots.  This minimal finding was deemed not likely the cause of his pain.  The impression was normal examination of the lumbar spine, again with the minimal abnormality found on MRI deemed probably not clinically significant.  An addendum to this examination report indicated that the Veteran had no pain on motion or flare-ups on any of the joints except as stated above.  There were also no additional limitations of the above joints by pain, fatigue, weakness or lack of endurance after repetitive use.  X-ray findings were normal.  

A December 2005 letter from a physician's assistant said the Veteran was being followed by primary care for the past 10 years and that he has intermittent episodes of low back pain for which he has been treated.  

Private chiropractic records show that the Veteran began chiropractic treatment, with massage and spinal adjustments, in March 2006 with continued treatment through 2010.  The 2006 records documented low back pain, including an episode in May 2006 when his low back "went out" when using a shovel.  In October 2006 he was noted to have complaints of pain in the sacrum at L2, and some stiffness with difficulty moving.  

A letter from the Veteran's chiropractor dated in March 2006 stated that the Veteran was seen for consultation, examination and treatment for low back pain lasting approximately 5 days with light to heavy pain.  The pain recurred about every 2 to 3 months, with mornings being the worst time, when it rendered him almost completely stiff.  He said his occupational and recreational life were greatly changed and reduced due to this problem.  He was examined, and X-rayed.  His thoracolumbar range of motion was noted to be reduced in extension, but the amount was not given.  It was noted that Minor's sign and heel walk were positive.  He had 20 percent loss of strength on muscle testing of hip extensors, hip abduction/adduction and knee flexion.  His left Achilles deep tendon reflex was not normal.  He was diagnosed with moderate chronic lumbar sprain/strain, lumbar dysfunction complicated by muscle spasms.  He also had a compression of the L5-S1 junction that in this chiropractor's opinion was due to his past diagnosis and disability.  The chiropractor gave the opinion that the Veteran's symptoms had regressed in time and gotten him to the place he was today.  He further indicated that the treatment rendered thus far has worked extremely well for the Veteran and that he is feeling better than he has for some time.  The chiropractor noted that they will continue to stay on schedule, and decrease the veteran's treatments as he improves.  

A letter from the Veteran's chiropractor dated in October 2006 essentially provided the same description of the back pain as described in the March 2006 letter.  This pain had been going on for several weeks and seemed to be a recurrence of the same symptoms he had in the past.  The findings regarding loss of motion and functional effects were the same as described in March 2006.  Again his Minor's sign was positive.  He also had stiffness palpated bilaterally and he had moderate discomfort.  The diagnosis was the same as that given in the March 2006 letter.  His treatment was again started and it was noted that it worked for him so far.  Plans were to continue treatment 2 to 3 times a week until stabilized.

The report of an November 2006 VA examination revealed that the Veteran reported his condition was not changed since his last examination.  He continued to have pain with strenuous use of his back.  This was especially noticeable at his job which was with a city public works.  He did a fair amount of digging on the job, with pain and some degree of fatigability.  This resolved with rest.  The pain remained localized in the lumbar region, without radiation, paresthesias or weakness.  Chiropractic treatment helped.  He took no medications for the pain.  Flare-ups occurred about every month or two and lasted from 2 to 6 days.  During these, it was painful to walk, and he lost about half his flexion ability.  His activities of daily living and his occupational activities were not impaired.  However he had some pain with some job activities.  It also hurt to get out of bed in the morning.  

Physical examination revealed normal gait and spinal curvature, without the use of assistive devices.  There was no palpable spasm or tenderness.  His range of motion was identical to that shown in the August 2005 VA examination, and was without any pain.  His reflexes, strength and sensory responses of the lower extremities (including straight leg tests) were again all negative.  The impression read as follows: 

Normal exam of the lumbar spine, specifically there is no noted loss of range of motion, no loss of strength noted, and his Achilles tendon reflexes are 1+ bilaterally.  No incapacitating episodes, no neurological abnormalities, no objective evidence of pain.  No DeLuca criteria.   

In an addendum note, the examiner indicated that the claims file was reviewed, and he clarified that there was no pain on range of motion or flare-ups, except as noted above.  The examiner also stated that there was no additional limitations by pain, fatigue, weakness or lack of endurance after repetitive use.  The impression from X-rays was abnormal appearance of the sacroiliac joints, more severe on the left than right, consistent with asymmetrical sacroilitiis.  

In a November 2006 lay statement, the Veteran reported that while at work in October 2006, he lost time from work when he had to make an unannounced visit to the doctor for his back.  He indicated that his back caused lost time occupationally and recreationally.  He made several career changes from 1992 to the present, but his back continued to affect him.  Among the different jobs he had were automotive tech, security office, cosmetologist, heavy equipment operator, home inspector, and presently, pesticide tech.  

A November 2006 X-ray of the lumbosacral spine gave an impression of abnormal appearance of the SI joints, more severe on the right than left.  Findings were consistent with an asymmetrical sacroilitis.  Further evaluation by rheumatology was recommended.  

The private chiropractic treatment records showed ongoing treatment for back complaints continuing after 2006 into 2010.  The treatment continued to be massage and spinal adjustments.  Of note, he continued to have symptoms of pain and tenderness, with an April 2007 record noting tenderness to palpation of the back.  In July 2008 he was treated for complaints of low back pain, as well as left gluteus pain.  Tenderness to palpation was also noted to be increased in the back and the second rib in October 2008, and he reported increased back pain in December 2008.  He again exacerbated his back pain in June 2009 when he picked up something heavy.  

The report of a November 2010 VA examination included review of the claims file.  It was noted that the Veteran had been told by rheumatology that he had seronegative spondyloarthropathy.  He had been advised about immune modulators and avoided them.  He treated with Naprosyn and chiropractic treatment, and self management.  He had pain in the back about twice a month for 3 to 4 days.  He had no associated radiation, numbness, weakness, or bowel or bladder incontinence.  He used no assistive devices.  His activities of daily living were restricted so that he could not shovel, sit more than 30 minutes or walk more than 2 hours.  He was okay standing.  At work, he could not walk more than an hour on uneven terrain.  He had difficulty getting into a boat and keeping his balance.  He was also unable to carry a backpack that weighed more than 25 pounds for a long time.  During the above described flares he could not walk more than 20 minutes, and he could not straighten up for the first 2 hours of the morning, as opposed to the usual 20-30 minutes of the morning.  

Examination revealed he was more comfortable standing.  He had no limp and used no assistive device.  His thoracolumbar spine had normal curvature without tenderness or spasm.  Flexion was to 45 degrees, extension was to 35 degrees with pain, and bilateral lateral bending was to 30 degrees.  He had 10 degrees of right rotation and 15 degrees of left rotation.  There was no diminished motion on repetitive testing and no Deluca criteria noted.  His straight leg raise was negative bilaterally.  His motor strength was full 5/5 and deep tendon reflexes were all 2+.  His sensation was normal and he had no atrophy or tenderness.  His tone was normal.  The X-ray of August 2009 was reviewed and noted to show normal spine and bilateral S1 joint sclerosis.  The impression was bilateral S1 joint sclerosis but at this point a normal lumbar spine.  The examiner discussed the significance of spondyloarthropathies with the Veteran.  Another impression was made that he has seronegative spondyloarthropathy of the bilateral S1 joints manifesting itself as low back pain, which had its onset in service.  An addendum noted there was no pain on range of motion or flare-ups, except as noted above.  There were no additional limitations by pain, fatigue, weakness or lack of endurance after repetitive use.  

In a January 2011 private chiropractic record, the Veteran reported to the office with considerable back and neck pain.  He was examined and was to follow up with chiropractics in the next couple days in order to determine how much treatment would be needed.  He was noted to have decreased range of motion in the lumbar and cervical spine.  He also had a feeling of rigidity to him, with spasm noted in the parevertebral regions.  He was given chiropractic treatment of massage, traction and manipulation.  Ice and rest was advised and he was scheduled for a return visit.  Updates would be made after his return and further evaluation.  No further records were submitted.  

Based on a review of the foregoing, the Board finds that an initial rating in excess of 20 percent for the lumbar spine disability is not warranted from initial entitlement.  During the pendency of this appeal, the Veteran's range of motion of the lumbar spine was not shown to result in limitation of forward flexion of to 30 degrees or less, nor did it equal that of a favorable ankylosis of the thoracolumbar spine.  Rather his motion was fully normal with a combined 240 degrees, with 90 degrees flexion in the August 2005 and August examinations.  Most recently in his combined motion is shown to be 165 degrees, with flexion to 45 degrees. He is not shown to have any ankylosis or even any abnormal spinal curvatures that could be reasonably construed to equal any ankylosis.  

In general his symptoms are shown to be back pain, stiffness and decreased motion, with no evidence of any neurological manifestations such as a radiculopathy shown on objective examinations.  The April 2000 MRI showing a focal protrusion in the midline at the L5-S1 disc, indicated that this did not appear to be affecting or transiting nerve roots.  No neurological manifestations have been shown in any of the VA examinations, and the chiropractic records focused on musculoskeletal rather than neurological findings.  Thus, the Veteran's lumbar spine symptoms do not warrant a rating higher than 20 percent disabling. 

With regard to incapacitating episodes, from initial entitlement, the Board finds that there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  There is no evidence whatsoever of any incapacitating episodes requiring doctor prescribed bed rest shown in the treatment records or examination reports.  Thus, there is no basis for granting an increased, 40 percent, rating based on incapacitating episodes, as no such episodes are found.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disorder.


ORDER

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disorder is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


